DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments received 05/24/2021 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 9-15”. This language corresponds to the newly amended language of claims 1, 18-19 and 20. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al.US 2007/0072301 further in view of Busenhart et al. US 2011/0022327.
In regards to claim 1, Fukuda discloses a sample testing system comprising: a sample analyzer that analyzes a particle in a sample (See urine analyzer…--paragraph 0011); and an information processing apparatus that receives a result of an analysis on the sample received from the sample analyzer (See a system for checking measurement results comprising a first analyzer for measuring a specific gravity of a urine, a second analyzer for measuring a conductivity of the urine, a determination means for determining reliability of at least one of the measurement results of the specific gravity measured by the first analyzer and the conductivity measured by the second analyzer based on a predetermined correlative relationship of urine specific gravity and urine conductivity, and an output means for outputting the determination result..—paragraph 0011), wherein the information processing apparatus comprises a display unit, and an input unit controller (See structure computer that includes input/output, display…--paragraphs 0048, 0064, 0066), the controller is configured with a program to perform operations comprising (see paragraph 0038): controlling the display unit to display a screen comprising: a reference-information display region for displaying the result of the analysis on the sample, received from the sample analyzer (See transmit and receive data with the urine qualitative analyzer 2, urinary particle analyzer 3…, outputs image signals corresponding to the image data transmitted from the CPU 61a to the image display unit 62..-- paragraphs 0065-0066), however, Fukuda fails to explicitly discloses, but Busenhart discloses the reference information comprising analysis results information indicating that retesting is necessary based on the result of the analysis on the sample (see an example of a and an input-value display region for receiving and displaying a manually-input count value of particles counted in a visual test with a microscope carried out based on determining from the analysis results information indicating that retesting is necessary (See operator is able to select urine samples to become a member of the sub-group or de-select urine samples to remove them from the sub-group. The display 118 can display the samples graphically such that an operator can easily tell which urine samples are a member of the sub-group and which are not. This allows the operator to be able to manually remove or sort samples which are, or are not, members of the sub-group ..—paragraph 0041, an operator can manually inspect the urine samples without the need for an additional microscope or  re-analyze means to re-run a sample using microscope and/or camera can be utilized to examine a urine sample…--paragraph 0004, 0041, 0044, 0047, 0059, 0088). 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teaching of Busenhart into a system of Fukuda in order to use a microscope when retesting is determination is necessary, as a result using microscope interface, fully automated results that indicate a problem can be investigated in more detail.
Furthermore, Fukuda discloses with the screen including the reference-information display region displaying the analysis result and the input-value display region displaying the manually-input count value of particle particles counted in the visual test displayed next to each other receives the manually-input count value of particle counted in the visual test performed on the sample, through the input unit, and controlling the display unit to display the received manually-input count value in the input-value display region, which is displayed next to the reference- information display region, to enable a visual comparison between the analysis result for the sample and the visual test performed on the sample (See The urine work area manager can decide if the two analysis results agree or if further action should be taken, such as by re-running the tests or by requesting input from an operator or Urinary particle analyzers automatically classify and count the urinary particles..—paragraphs 0003, 0016). 
Note: The motivation that was applied to claim 1 above, applies equally as well to claim 2-20 as presented blow. 
In regards to claim 2, Fukuda and Busenhart discloses a sample testing system according to claim 1, furthermore, Fukuda discloses wherein the sample analyzer analyzes the sample in terms of analysis items related to the particle, the reference-information display region displays analysis values of the respective analysis items as the result of the analysis on the sample, the input-value display region displays test items and value display regions for the respective test items, the test items including sub-classified items that are more detailed than the analysis items, and the controller receives, through the input unit, the count value of the particle counted in the visual test for each of the test items and displays the received count values in the value display regions (See paragraphs 0003, 0038, 0063-0066) and (Busenhart also teaches sub-groups, 0031, 0032, 0039-0041). 
 sample testing system according to claim 2, furthermore, Fukuda discloses wherein when the analysis value of any of the analysis items for the sample represents low reliability or abnormality, the controller displays information indicating the low reliability or the abnormality, in association with the analysis item (See CPU 61a then prepares a scattergram using the measurement results of the urinary particle analyzer 3 (step S15), displays the measurement result display screen on the image display unit 62…. measurement result to indicate low reliability data ..--paragraphs 0066. 0075-0076). 
In regards to claim 4, Fukuda and Busenhart discloses a sample testing system according to claim 1, further Busenhart discloses comprising a second sample analyzer that analyzes the sample with a measurement principle different from that of the sample analyzer, wherein the sample analyzer analyzes the sample as a retest after the second sample analyzer analyzes the sample, and the controller further displays a result of an analysis on the sample received from the second sample analyzer in the reference-information display region (See.. re-analyze means to re-run a sample, to perform a new test or set of test on a sample..-- paragraphs 0040-0041, 0047). 
In regards to claim 5, Fukuda and Busenhart discloses a sample testing system according to claim 4, furthermore, Busenhart discloses wherein the controller displays a first region and a second region next to each other within the reference-information display region, the first region including the result of the analysis by the sample analyzer, the second region including the result of the analysis by the second sample analyzer (See fig. 4 and paragraphs 0041, 0085). 
 sample testing system according to claim 4, furthermore, Busenhart discloses wherein the controller displays a first region and a third region next to each other within the reference-information display region, the first region including the result of the analysis by the sample analyzer, the third region including a result of the visual test on the sample, and when receiving a predetermined command with the count value displayed in the input-value display region, the controller displays the count value displayed in the input-value display region, as the result of the visual test in the third region (See fig. 4 and paragraphs 0041, 0085-0086). 
In regards to claim 7, Fukuda and Busenhart discloses a sample testing system according to claim 4, furthermore, Fukuda discloses wherein the sample analyzer is a urinary sediment analyzer, and the second sample analyzer is a urine qualitative analyzer (See paragraphs 0003-0004). 
In regards to claim 8, Fukuda and Busenhart discloses a sample testing system according to claim 7, furthermore, Fukuda discloses wherein the controller displays analysis items in a first region and a second region within the reference-information display region such that the analysis items in the first region and the second region related to each other are arranged next to each other horizontally, the first region including the result of the analysis by the urinary sediment analyzer, the second region including the result of the analysis by the urine qualitative analyzer (See fig. 16 and paragraph 0076). 
In regards to claim 9, Fukuda and Busenhart discloses a sample testing system according to claim 8, furthermore, Fukuda discloses wherein the related analysis items in the first region and the second region are one combination selected from a group of combinations of occult blood and red blood cell, protein concentration and cast, nitrite and bacterium, and specific gravity and electric conductivity (See paragraph 0038, 0056, 0075-0076). 
In regards to claim 10, Fukuda and Busenhart discloses a sample testing system according to claim 7, furthermore, Fukuda discloses wherein the controller performs a cross-check between the result of the analysis by the urine qualitative analyzer and the result of the analysis by the urinary sediment analyzer, and displays a result of the cross-check in the reference-information display region (See cross-check table…--paragraph 0077). 
In regards to claim 11, Fukuda and Busenhart discloses a sample testing system according to claim 4, furthermore, Busenahrt discloses wherein the controller determines whether or not the visual test is necessary for the sample, basing the result of the analysis on the sample by the sample analyzer and the result of the analysis on the sample by the second sample analyzer, and if determining that the visual test is necessary, the controller controls the display unit to display information indicating that the visual test is necessary for the sample (See paragraphs 0064-0067). 
In regards to claim 12, Fukuda and Busenhart discloses a sample testing system according to claim 11, furthermore, Busenahrt discloses wherein if determining that the visual test is necessary for the sample, the controller displays information indicating a ground for the determination that the visual test is necessary, in the reference-information display region (See paragraphs 0064-0067). 
In regards to claim 13, Fukuda and Busenhart discloses a sample testing system according to claim 1, furthermore, Busenahrt discloses wherein the controller displays a distribution chart indicating distribution of the particle in the sample, in the reference-information display region (See figs. 4-5). 
In regards to claim 14, Fukuda and Busenhart discloses a sample testing system according to claim 1, furthermore, Busenahrt discloses wherein the controller displays results of analyses on the sample in time-series order in the reference-information display region (see fig. 4). 
In regards to claim 15, Fukuda and Busenhart discloses a sample testing system according to claim 1, furthermore, Busenahrt discloses wherein the controller receives input of a comment on the visual test on the sample through the input unit, and displays the comment on the visual test on the sample in the reference-information display region (See enable a user to edit and/or append a comment to the results..—paragraph 0038). 
In regards to claim 16, Fukuda and Busenhart discloses a sample testing system according to claim 1, furthermore, Busenahrt discloses wherein the controller displays annotative information on the result of the analysis on the sample in the reference-information display region (See fig. 4). 
In regards to claim 17, Fukuda and Busenhart discloses a sample testing system according to claim 16, furthermore, fukuda discloses wherein when a predetermined relation exists between analysis values of at least two analysis items obtained from the sample, the controller displays the annotative information on a disease based on the predetermined relation, in the reference-information display region (See paragraphs 0060-0061). 
Claim 18 list all the same elements of claim 1, but in apparatus form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18.
Claim 19 list all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.
Claim 20 list all the same elements of claim 1, but in non-transitory computer readable storage form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
See Kasda et al. US 2005/0033455

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481